DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
	No claim to an application for domestic benefit.
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application numbers 10-2019-0092553 & 10-2020-0062311, both filed in Republic of Korea on 07-30-2019 & 05/25/2020, respectively) required by 37 CFR 1.55, both electronically retrieved on 07/20/2020.
Three Information Disclosure Statements
The three information disclosure statements submitted on 06/16/2020, 09/23/2020 and 02/16/2021 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the three information disclosure statements have been considered. 
	The journal article listed in the 09/23/2020 information disclosure statement is crossed-out because the title contains squares/boxes instead of the appropriate symbols for the title. The reference is listed on the current Notice of References Cited-892 Form with corrected title.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the word “substituted” that is given specific definition/meaning in the present application page 18, paragraph 0045. In combination with the recitation of “substituted” in claim 1 it is unclear what meaning of substituted includes. For purpose of examination on the merits all required substitutions are considered.  Also, expressly consider the same issue with claims 2 and 4-16. 
	Dependent claims 2-20 do not alleviate the indefiniteness from the independent claim and are further rejected for incorporating the indefiniteness from claim 1.  
Prior Art References
Reference is made to the following documents cited in the information disclosure statements aforementioned; the numbering will be adhered to in the rest of the action:
D1	WO 2012/175530 A1 (BASF SE [DE]; HAYOZ PASCAL [CH]; CHEBOTAREVA NATALIA [FR]) 27 December 2012 (2012-12-27)
D2	a) JP 2013 235903 A (FUJIFILM CORP) 21 November 2013 (2013-11-21)  
b) ” TXPJPEA machine translation of JP2013235903 A into English, provided by Clarivate Analytics
D3	WO 2013/149897 A1 (BASF SE [DE]; BASF SCHWEIZ AG [CH]) 10 October 2013 (2013-10-10)
D4	YUNFENG DENG ET AL: "Low-Band-Gap Conjugated Polymers of Dithieno[2,3- b :7,6- b ]carbazoIe and Diketopyrrolopyrrole: Effect of the Alkyl Side Chain on Photovoltaic Properties", ACS APPLIED MATERIALS & INTERFACES, vol. 5, no. 12, 26 June 2013 (2013-06-26), pages 5741-5747, XP055755894, US, ISSN: 1944-8244, DOI: 10.1021/am401175v
D5	EP 3 434 679 A2 (SAMSUNG ELECTRONICS CO LTD [KR]) 30 January
2019 (2019-01-30)
D6	US 2017/355716 A1 (LEE DON-WOOK [KR] ET AL) 14 December 2017 (2017-12-14).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.
The document D1 teaches of conjugated copolymers (dimers - tetramers) comprising diketopyrrolopyrrole (DPP) units in accordance with chemical formula 1 of claim 1 and further units which can be dibenzothiopheno thiophenes as specified in claim 1 of the present application (see e.g. page 16, lines 1-3 and page 14, lines 2-3 of the description of D1 in this regard). The copolymers/oligomers of D1 can be used as channel material of organic field effect transistors (cf. claims 11 and 12 of D1). Moreover, the unit of chemical formula 1 of claim 1 of the present application has to be present only once in the polymer.
After selecting that ’X’ be sulfur in the general formula displayed on page 14, line 2 of D1, a novelty damaging constellation is obtained for the subject-matter of claims 1-7, 9-11, and 13-15 of the present application (the linking groups L1 and L2 of claim 1 can be each and every substituted C3 - C30 heterocyclic group and also be employed in combinations thereof).
Allowable Subject Matter
Claims 9, 15 and 16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding the prior art rejection claims, supra (i.e., claims 1-8, 10-14 and 17-20), the Office believes that there is at least one embodiment taught by D1 that teaches the limitations of each aforementioned claim.
However, regarding dependent claims 9 and (15-16), even though D1 already suggests to provide diketopyrropyrrole copolymers/oligomers comprising optionally heteroacene co-units in the polymeric main chain (see e.g. claim 1 of D1) it is believed by the Office that a non-finite number of combinations from D1 along with impermissible hindsight would lead to the combination of elements to meet the limitations of present claims 9 and 15-16. Therefore 9 and 15 contain allowable subject matter and 16 contains allowable subject matter because it depends of 15.  
Conclusion
5.	The art made of record and not relied upon is considered pertinent to Applicant's disclosure is listed on the current Notice of References Cited-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
21 May 2022
/John P. Dulka/Primary Examiner, Art Unit 2895